UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2308



In re:   CHRISTOPHER WILLIAM ODEN,

                Petitioner.



   On Petition for Writ of Mandamus.        (3:15-cv-00196-JAG-RCY)


Submitted:   January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher William Oden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher William Oden petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2241 (2012) petition.            He seeks an order from this

court directing the district court to act.                 We find the present

record    does   not    reveal   undue       delay   in   the    district    court.

Accordingly, we grant leave to proceed in forma pauperis and deny

the mandamus petition.         We dispense with oral argument because the

facts    and   legal    contentions    are     adequately       presented    in   the

materials      before   this   court   and     argument    would    not     aid   the

decisional process.



                                                                  PETITION DENIED




                                         2